Per Curiam.

The trial court was unduly deferential to plaintiff’s expert and allowed him to take liberties which put defendant at a disadvantage. This was coupled with an instruction that he was a disinterested witness whereas under the peculiar circumstances his interest should have been left to the jury. Individually these errors might have been overlooked as insufficient to affect the result but considered together they deprived defendant of a fair trial.
The judgment should be reversed and a new trial ordered, with $30 costs to appellant to abide the event.
Concur — Steuer, J. P., and Hecht, J.; Hofstadter, J., dissents and votes to affirm.
Judgment reversed, etc.